257 S.W.3d 861 (2008)
In re Donna MURRAY.
No. 10-08-00259-CV.
Court of Appeals of Texas, Waco.
August 1, 2008.
Larry Finstrom, Dallas, for Appellant/Relator.
Kent Richardson, Navarro County Dist. Atty., Pro Tem Asst. Atty. Gen., Austin, for Appellee/Respondent.
Before Justice VANCE, and Justice REYNA.

ORDER
PER CURIAM.
In this original proceeding, the trial court ruled that Donna Murray, Justice of the Peace, Precinct 3, Navarro County, should be suspended without pay, despite a previous order from the State Commission on Judicial Conduct suspending Murray with pay.
In her first issue, Murray contends that the trial court abused its discretion by denying her first amended motion to dismiss for lack of jurisdiction because the Commission possesses primary jurisdiction over this case. In her second issue, Murray argues that the trial court abused its discretion by denying her motion to abate or in the alternative stay proceedings because, even if the Commission and the trial court maintain concurrent jurisdiction, the trial court must allow the Commission to first render a decision.
Because these issues are of both public and private significance, we invite any other interested person or organization (including State entities such as the Office of the Attorney General, the State Commission on Judicial Conduct, and the Justices of the Peace and Constables Association of Texas) to submit an amicus brief on them.[1]See TEX.R.APP. P. 11 (providing for the receipt of amicus briefs); see also Hix v. Robertson, 193 S.W.3d 928 (Tex.App.-Waco, order) (per curiam), disp. on merits, 211 S.W.3d 423 (Tex.App.-Waco 2006, pet. denied). Any amicus brief shall be tendered within 21 days after the date of this Order.
Any reply to an amicus brief shall be filed within 7 days after the amicus brief is received by the Court.
NOTES
[1]  We have found two cases in which the Texas Supreme Court requested amicus briefing. Brown v. De La Cruz, 156 S.W.3d 560, 566 (Tex.2004); City of San Antonio v. City of Boerne, 111 S.W.3d 22, 30 (Tex.2003).